UN|TED STATES D|STR|CT COURT

MIDDLE D|STR|CT OF LOU|SIANA

ERNEST MoNTGoMERY clvll_ AchoN
(# 315014)
vERsus 17-210-soo-EWD

KR|STEN THO|V|AS, ET AL.

RUL|NG AND JUDGN|ENT OF DlSM|SSAl=

The Court, after carefully considering the r"./.'otion,1 the record, the law applicable to
this action, and the Repon‘ and Recommendation2 of United States l\/|agistrate Judge Erin
Wilder-Doomes dated February 14, 2019, to Which no objection has been filed, hereby
approves the Report and Recommeno'ation of the |V|agistrate Judge and adopts it as the
Court’S opinion herein

ACCORD|NGLY, Defendants' Motion for Summary Judgment is hereby
GRANTED and Plaintiff‘s action is D|SM|SSED in its entirety With prejudice

Signed in Baton Rouge, Louisiana on March 18_ 2019.

»/I/éz&£

cHlEF JuDGl§/fzf-l'ELLY o. och
uNlTEo sTATEs orsTRicT couRT
MlooLE olsTRicT oF LoulslANA

 

1 Rec. Doc. 36.
2 Rec. Doc. 51,

